Perkins, J.
Indictment for retailing without license. ' Motion to quash overruled; trial; conviction and fine, severally against each defendant; appeal by the defendant Coverdale, to this court.
The only assignment of error in this court is, that the circuit court erred in overruling the motion to quash.
• The indictment charges, that “ William Coverdale and Luther-Lebo, late of said county, on the 20th day of August, A. D. 1877, at said comity and State aforesaid, did then and there sell to Ananias Thompson, one gill of an *308intoxicating liquor, at and for the price of ten cents, they, the said William Coverdale and Luther Lebo, not then and there being licensed according to law to vend intoxicating liquors in a less quantity than a quart at a time, contrary to the form of the statute,” etc.
The indictment was sufficient. Simpson v. The State, 17 Ind. 444; Downey v. The State, 20 Ind. 37, 82; The State v. Carpenter, 20 Ind. 219; Hooper v. The State, 56 Ind. 153.
The judgment below is affirmed, with costs.